 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 SCOTT D. JOINER (CABN 223313)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-7234
          scott.joiner@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12
   UNITED STATES OF AMERICA,                   ) No. CR 16-00116 EMC
13                                             )
          Plaintiff,                           )
14                                             ) STIPULATED PROTECTIVE ORDER
      v.                                       )
15                                             )
   NEMR HALLAK,                                )
16 TOLGA SUATAC,                               )
   MICHELINA PERNA,                            )
17  a/k/a Michelle Perna,                      )
    a/k/a Michelle Perry,                      )
18  a/k/a Sonia Perry, and                     )
   ROBERTO MANCINI,                            )
19                                             )
          Defendants.                          )
20                                             )
                                               )
21

22

23

24

25

26

27

28

     STIPULATED PROTECTIVE ORDER
     NO. CR 16-00116 EMC
 1          Pursuant to stipulation, the Court enters the following Protective Order:

 2          The defendants are charged in the Superseding Indictment with one count of conspiracy to

 3 commit money laundering in violation of 18 U.S.C. § 1956(h), one count of conspiracy to commit mail

 4 fraud and wire fraud, in violation of 18 U.S.C. § 1349, four counts of mail fraud in violation of 18

 5 U.S.C. § 1341, and one count of wire fraud in violation of 18 U.S.C. § 1343. Upon receipt of a

 6 discovery request, the United States intends to produce documents and other materials pertaining to the

 7 defendants and the charged offenses to defense counsel. The discovery materials to be provided include

 8 documents or other materials falling into one or more of the following categories (collectively,

 9 “Protected Information”):

10          1.      Personal Identifying Information of any individual (other than his or her name), including

11 without limitation any person’s date of birth, social security number, residence or business address,

12 telephone numbers, email addresses, driver’s license number, professional license number, family

13 members names, or criminal histories (“Personal Identifying Information”);

14          2.      Financial information of any individual or business, including without limitation bank

15 and mortgage account records and statements, brokerage account records and statement, bank account

16 numbers, credit or debit card numbers, account passwords, contact information, and taxpayer

17 identification numbers (“Financial Information”);

18          3.      Tax “return” and “return information” as defined in 26 U.S.C. §§ 6103(b)(1)-(3) (“Tax

19 Information”). The government anticipates that this criminal matter may require disclosure of certain

20 tax return information and thus constitutes a federal judicial proceeding pertaining to tax administration

21 within the meaning of Section 6103(h)(4). See 26 U.S.C. § 6103(b)(4) (defining “tax administration”).

22 The government further anticipates that disclosure may be required by 18 U.S.C. § 3500, Rule 16 of the

23 Federal Rules of Criminal Procedure, and/or Brady v. Maryland and its progeny. The disclosure of such

24 information is THEREFORE AUTHORIZED pursuant to this protective order to the extent such

25 information qualifies for discovery under 18 U.S.C. § 3500, Rule 16 of the Federal Rules of Criminal

26 Procedure, and/or Brady v. Maryland and its progeny.1

27
           1
             Tax returns and return information may be disclosed in a federal proceeding pertaining to tax
28 administration “to the extent required by an order of a court pursuant to Section 3500 of Title 18, United
   States Code, or Rule 16 of the Federal Rules of Criminal Procedure, such court being authorized in the
     STIPULATED PROTECTIVE ORDER
     NO. CR 16-00116 EMC                                 1
 1          To ensure that Protected Information is not subject to unauthorized disclosure or misuse, IT IS

 2 HEREBY FURTHER ORDERED that:

 3          (A)     Defense counsel of record, their investigators, assistants, and employees (collectively,

 4 “the defense team”) may review with the defendant all discovery material produced by the government,

 5 but shall not provide a defendant with copies of, or permit defendant to make copies of, or have

 6 unsupervised access to, any discovery material produced by the government that contains Protected

 7 Information, unless the Personal Identifying Information, Financial Information, Proprietary Information

 8 and/or Tax Information has first been entirely redacted from the discovery materials.

 9          (B)     The government and defense counsel are ordered to work together to ensure that these

10 materials are protected, while also ensuring that defendant has as much access to the materials as can be

11 provided consistent with this Court’s order.

12          (C)     Discovery material that clearly pertains to defendant or members of his family, and does

13 not contain Protected Information regarding any other person (e.g., defendant’s own bank and financial

14 records, telephone records, and business records) may be provided to that defendant without redaction.

15          (D)     Defense counsel may also provide copies without redaction of documents containing

16 Protected Information to any experts retained to assist with the preparation of the defense in the

17 captioned case.

18          (E)     All members of the defense team, and any experts who receive discovery under this

19 Order shall be provided a copy of this Order along with those materials and shall initial and date the

20 order reflecting their agreement to be bound by it.

21          (F)     The materials provided pursuant to this protective order may only be used for the specific

22 purpose of preparing or presenting a defense in this matter, unless specifically authorized by the Court.

23          (G)     This Order shall also apply to any copies made of any materials covered by this Order.

24          (H)     Neither a defendant nor any member of the defense team for each defendant shall provide

25

26 issuance of such an order to give due consideration to congressional policy favoring the confidentiality
   of returns and return information ... .” 26 U.S.C. § 6103(h)(4)(D). Accordingly, the parties stipulate
27 that it would be appropriate for the Court to authorize the government to disclose such information in
   this matter, pursuant to this stipulated protective order, to the extent such information qualifies for
28 discovery under 18 U.S.C. § 3500, Rule 16 of the Federal Rules of Criminal Procedure, and/or Brady v.
   Maryland and its progeny.
     STIPULATED PROTECTIVE ORDER
     NO. CR 16-00116 EMC                                 2
 1 any discovery material produced by the government—whether or not the material constitutes or contains

 2 Protected Information within the meaning of this Order—to any third party (i.e., any person who is not a

 3 member of the individual defendant’s defense team) or make any public disclosure of any discovery

 4 material produced by the government, other than in a court filing, without the government’s express

 5 written permission or further order of this Court. If a party files a pleading that references, contains, or

 6 attaches Protected Information subject to this Order, that filing must be under seal.

 7          (I)     Defense counsel shall return materials subject to this Protective Order (including any

 8 copies) to the United States within 14 days after whichever event occurs last in time: dismissal of all

 9 charges against the defendant; defendant’s acquittal; defendant’s sentencing; or the conclusion of any

10 direct appeal. This return provision does not apply to discovery material that clearly pertains to

11 defendant or members of his family, and does not contain Protected Information regarding any other

12 person, as described above. This return provision also does not apply to Protected Information that has

13 been redacted as described in paragraph (A), above.

14          After the United States receives documents and materials subject to this Order, it shall maintain

15 those documents and materials until the period for filing a motion under 28 U.S.C. § 2255 has expired.

16 After the statutory period for filing a motion under 28 U.S.C. § 2255 has expired, the United States is

17 free to destroy documents and materials subject to this Order. If defendant is represented by counsel and

18 files a motion pursuant to 28 U.S.C. § 2255, the United States will provide counsel with the documents

19 and materials subject to this Protective Order under the terms of this Order. Defendant’s attorney in any

20 motion under 28 U.S.C. § 2255 shall return the documents and materials subject to this Protective Order

21 within 14 days after the district court’s ruling on the motion or 14 days after the conclusion of any direct

22 appeal of the district court’s order denying the motion, whichever is later.

23          (J) This stipulated protective order applies to all defendants who have appeared or may

24 subsequently appear in this matter. 2

25          (K) This stipulation is without prejudice to the parties applying to the Court to modify the terms

26 of any protective order. This Court shall retain jurisdiction to modify this Order upon motion of a party

27
            2
28            Defendant Mancini waived extradition and has appeared in this matter. Defendant Hallak is
     currently a fugitive. Defendants Suatac and Perna are currently pending extradition in Canada.
     STIPULATED PROTECTIVE ORDER
     NO. CR 16-00116 EMC                                  3
 1 even after the conclusion of district court proceedings in this case.

 2

 3 STIPULATED AND AGREED.

 4 DATE: January 28, 2019                                 DAVID L. ANDERSON
                                                          United States Attorney
 5
                                                                 /s/
 6                                                        SCOTT D. JOINER
                                                          Assistant United States Attorney
 7

 8                                                               /s/
                                                          MARTÍN SABELLI
 9                                                        Attorney for Defendant Roberto Mancini

10

11

12

13 Pursuant to stipulation, IT IS SO ORDERED.

14

15 DATED: January 28, 2019
                                                          HONORABLE EDWARD M. CHEN
16                                                        United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATED PROTECTIVE ORDER
     NO. CR 16-00116 EMC                                 4
